WORLD WRESTLING ENTERTAINMENT, INC.
1241 East Main Street
Stamford, Connecticut 06902
Attn: Jared F. Bartie

As of June 15, 2009

Mr. Mike Pavone
c/o John T. Frankenheimer, Esq.
Co-Chairman
Loeb & Loeb LLP
10100 Santa Monica Blvd., Suite 2200
Los Angeles, CA 90067

Re: Employment Agreement

Dear Mr. Pavone:

The following sets forth the material terms and conditions of the agreement
(“Agreement”) between World Wrestling Entertainment, Inc. (“the Company”) and
you in connection with your employment by the Company as Executive Vice
President, WWE Studios (“the Division”).

In consideration of the mutual covenants and conditions contained herein, the
Company and you have agreed as follows:

1.      

Term: The Company hereby employs you for a term of two (2) years commencing on
the date of this Agreement (“Effective Date”), unless earlier terminated as
provided for herein (“Term”). Notwithstanding the foregoing, the Company, in its
sole discretion, shall have the right to extend the Term for an additional one
(1) year period upon written notice to you. As a courtesy, the Company will
notify you at least ninety (90) days prior to the end of the Term as to whether
it plans to exercise its option to extend the Term. For the avoidance of doubt,
the Company’s inadvertent failure to notify you ninety (90) days prior to the
end of the Term of its intention to extend the Term shall not be deemed a waiver
of the Company’s right to exercise the option to extend the Term.

  2.

Duties/Title: During the Term, you shall serve as Executive Vice President of
the Division. You shall report directly to Vincent K. McMahon, and all employees
of the Division shall report directly to you. You shall be primarily responsible
for the Division, which will develop and produce film, television and
direct-to-video projects for the Company (“Division Projects”). You shall also
be primarily responsible for the management and supervision of all business and
operations of the Division Projects, including without limitation, the
development, financing, production, and distribution of motion pictures,
television and direct-to-video programs for Division. You shall also be assigned
such additional areas of responsibility and shall perform such duties, generally
consistent with the foregoing, as Mr. McMahon shall from time to time reasonably
determine. During the Term, you shall faithfully perform the duties required of
your office, and shall devote your full business time and best efforts to the
performance of your duties to the Division and the Company. Your services to the
Company shall be rendered on a full-time, in person, exclusive, first priority
basis, (unless otherwise consented to by the Company) basis. Notwithstanding the
foregoing, the Company acknowledges that you have certain pre-existing projects
underway at Fox (with one or more of its divisions) as set forth on Exhibit B,
and that during the Term, you may render non-exclusive, non-in person, no
material interference, consulting services in connection with such projects.

 

--------------------------------------------------------------------------------


3.       Cash Compensation:     a)       Base Salary: Subject to Section 1(f)
below, Company shall pay you at an annual rate of Five Hundred Thousand Dollars
($500,000) for the Term, payable in equal installments over the course of the
Term in accordance with Company’s regular payroll practices.     b) Incentive
Compensation: Subject to Section 1(f) below you shall be entitled to be
considered for a bonus, which shall be granted and payable in the sole
discretion of the Company’s Chairman and Compensation Committee.     c)
Executive Producer Compensation: Subject to Section 1(f) below, Company shall
compensate you the sum of Fifty Thousand Dollars ($50,000.00) for each film
completed during the Term under your direct supervision, for which you are
designated in writing by the Company, in its sole discretion, as Executive
Producer.     d) Writer Compensation: Subject to Section 1(f) below, in the
event you are engaged by the Company, in its sole discretion, to render writing
services on any Division Project hereunder, you shall be entitled to receive an
amount equal to the applicable WGA minimum compensation with respect to such
services. To that end, you shall execute any and all documentation required by
the Company in connection with such writing services.     e) Director
Compensation: Subject to Section 1(f) below, in the event you are engaged by the
Company, in its sole discretion, to render directing services on any Division
Project hereunder, you shall be entitled to receive an amount equal to the
applicable DGA minimum compensation with respect to such services. To that end,
you shall execute any and all documentation required by the Company in
connection with such directing services.

- 2 -

--------------------------------------------------------------------------------


         f)       Taxes: Any and all cash compensation payable to you pursuant
to this Section 3 shall be subject to applicable withholding and shall be
payable in accordance with the Company’s standard payroll practices. If and to
the extent the Company engages you to render services pursuant to Sections
3(c)-(e) above, you shall be engaged to render such services through your loan
out corporation, Reel Backend Productions, Inc.  

4.       Equity: You will be granted Twelve Thousand (12,000) restricted stock
units of Class A Common Stock of the Company, within ninety (90) days of the
commencement of the Term. These restricted shares (less applicable taxes and
other deductions required by law) will vest in equal installments over three (3)
years, pursuant to the Company’s Omnibus Incentive Plan (“OIP”). A copy of the
OIP will be provided to you.   5. Benefits / Expenses / Etc.:     a)      
Expenses: During the Term, the Company shall reimburse you, in accordance with
Company’s policies and procedures, for all reasonable and necessary business
expenses and first class travel expenses incurred by you. Company shall cover
all your business-related cellular telephone expenses.     b) Housing Allowance:
During the Term, you shall be entitled to receive from the Company a housing
allowance of One Thousand Dollars ($1,000.00) per month.     c) Vacation: During
the Term, you shall be entitled to three (3) weeks paid vacation.     d) Certain
Company Plans: During the Term, you shall be entitled to participate in and
enjoy the benefits of any health, life and disability insurance plans and the
Company’s 401k Plan, in each case as the same may be in effect or instituted by
the Company for the benefit of senior executives generally, and subject to such
terms as may be therein provided including any restrictions relating to non-U.S.
citizens.   6. Standard Terms and Conditions: This Agreement is further subject
to the provisions of Company’s Standard Terms and Conditions, attached hereto as
Exhibit A and by this reference incorporated herein. If there is a conflict or
inconsistency between the provisions of the Standard Terms and Conditions and
this Agreement, the provisions of this Agreement shall prevail.

- 3 -

--------------------------------------------------------------------------------


7.      

Miscellaneous: This agreement represents the entire understanding between the
parties hereto with respect to its subject matter, and supersedes any previous
agreements.

Please sign below to indicate your acceptance of the foregoing:

WORLD WRESTLING ENTERTAINMENT, INC.

By: /s/ Donna Goldsmith
Its: Chief Operating Officer
Date: 6/18/09

 

ACCEPTED AND AGREED:


/s/ Michael Pavone
MIKE PAVONE

Date: 6/16/09

- 4 -

--------------------------------------------------------------------------------

EXHIBIT A

STANDARD TERMS AND CONDITIONS

Standard Terms and Conditions to the agreement (“Agreement”) between World
Wrestling Entertainment, Inc. (“Company”) and Mike Pavone (“Employee”) dated as
of June 15, 2009.

1. TERMINATION OF EMPLOYMENT:

      (a)   Termination by the Company other than for Cause: The Company shall
be permitted to discharge Employee other than for Cause (as hereafter defined),
in which case Employee’s employment shall immediately terminate. In the event of
a termination other than for Cause, the Company shall pay Employee his then
current base salary for the remainder of the Term. Employee will have no duty to
mitigate by seeking other employment during the remainder of the Term in which
any such termination occurs, and if other income is obtained during the
remainder of the Term, the Company will not have a right to offset Employee’s
base salary in connection with such other income. In the event that Employee is
terminated pursuant to this subparagraph, Employee shall be entitled to such
vested and retirement benefits as Employee may be entitled to under any employee
benefit or pension plan, provided that the terms of such plan provide that
Employee shall be permitted to retain the benefit thereof under such
circumstance.   (b) Death or Disability: Employee’s employment by the Company
shall immediately terminate upon Employee’s death and, at the Company’s option,
may terminate upon the Employee’s Disability. For purposes of this Agreement,
“Disability” shall occur if (i) Employee becomes eligible for full benefits
under a long-term disability policy provided by the Company, if any, or (ii) the
Company’s board of directors determines that the Employee has been unable, due
to physical or mental illness or incapacity, to perform the essential duties of
his employment with reasonable accommodation for a continuous period of sixty
(60) days or for an aggregate of ninety (90) days during any consecutive twelve
(12) months. Upon termination of employment due to death or Disability, the
Company shall have no further obligation to make payments under this Agreement,
other than (i) compensation payments, payments in respect of accrued but unpaid
vacation and reimbursement for business expenses, in each case due, accrued or
payable as of the date of Employee’s death or Disability and (ii) such vested
and retirement benefits as Employee may be entitled to under any employee
benefit or pension plan, provided that the terms of such plan provide that
Employee shall be permitted to retain the benefit thereof under such
circumstances. Notwithstanding the foregoing, in the event of Employee’s death,
Company shall pay Employee’s estate the balance of Employee’s then current base
salary for the remainder of the Term. Employee waives any right under the
Americans with Disabilities Act to challenge the legality of this provision and
any bona fide termination based on it.

- 5 -

--------------------------------------------------------------------------------


      (c)   Termination by Employer for Cause. The Company shall be permitted to
discharge Employee for Cause, in which case Employee’s employment shall
immediately terminate. For purposes hereof, “Cause” shall mean (i) Employee’s
act of fraud, misappropriation, embezzlement or dishonesty with respect to the
Company; (ii) Employee’s conviction of, or plea of guilt or no contest to, a
felony; (iii) Employee’s intentional misconduct in the performance of his or her
duties which is not promptly remedied upon receipt of notice thereof from the
Company; (iv) Employee’s disregard of any lawful instruction from, or policy
established by Mr. McMahon or the Company’s board of directors which is not
promptly remedied upon receipt of notice thereof from the Company; or (v)
Employee’s breach of any other material provision of this Agreement which is not
promptly remedied upon receipt of notice thereof from the Company. Upon
termination of Employee’s employment for Cause, the Company shall have no
further obligation to make payments under this Agreement, other than (i)
compensation payments, payments in respect of accrued but unpaid vacation and
reimbursement for business expenses, in each case due, accrued or payable as of
the date of such termination and (ii) such vested retirement benefits as
Employee may then be entitled to under any employee benefit or pension plan,
provided that the terms of such plan provide that Employee shall be permitted to
retain the benefit thereof under such circumstances.   (d) Termination by
Employee for Cause. Employee may terminate this Agreement at any time if the
Company fails to make the payments required by this Agreement within ten (10)
business days following written notice from Employee describing such nonpayment
or if the Company breaches any other material provision of this Agreement and
fails to cure such breach within thirty (30) days following written notice from
Employee describing such breach in detail. Upon termination pursuant to this
Section, the Company shall have no further obligation to make payments under
this Agreement, other than, subject to Employee’s continued compliance with the
provisions of Section 2 of these Standard Terms and Conditions, (i) accrued
unpaid compensation payments, and payments in respect of accrued but unpaid
vacation and reimbursement for business expenses, in each case due, accrued or
payable as of the date of such termination; (ii) such vested and retirement
benefits as Employee may be entitled to under any Employee benefits or pension
plan; and (iii) his then current base salary for the remainder of the Term.

- 6 -

--------------------------------------------------------------------------------

2. CONFIDENTIALITY AND NON-USE OF CONFIDENTIAL INFORMATION:

      (a)   Except as shall be strictly necessary in Employee’s performance of
his duties under this Agreement, Employee (i) shall maintain the confidentiality
of all memoranda, notes, records, scripts, stories, events, artwork, videotape,
film, and any other material compiled by Company or Division employees
(including Employee), or any material made available to Employee in connection
with any Division Project, or any material concerning the business of Company,
Division or of any clients or partners of Company or Division that is not known
to the general public (“Confidential Information”), and (ii) shall not use for
his direct or indirect benefit, or the direct or indirect benefit of any person
not a party to this Agreement, any of the Confidential Information. The
Employee’s obligation of confidentiality shall not apply with respect to
disclosures of Confidential Information that are compelled by any legal,
administrative or investigative proceeding before any court, or any governmental
or regulatory authority, agency or commission; provided, that the Employee shall
notify the Company immediately thereof and cooperate with the Company in
obtaining a protective order or other similar determination with respect to such
Confidential Information.   (b) Promptly upon the request of the Company, and in
any event, promptly upon the expiration or earlier termination of Employee’s
employment hereunder, the Employee shall (i) discontinue all use of the
Confidential Information except as necessary to conclude the business of Company
and (ii) return to the Company all materials furnished by the Company, or
otherwise acquired by or in the possession or control of the Employee, that
relates to or contains any Confidential Information. The Company’s request for
the Employee’s return of Confidential Information shall not be deemed to
constitute a termination of the Employee’s employment under this Agreement.

3. OWNERSHIP OF PROCEEDS & MATERIALS:



          

Subject to the terms of the Agreement, Company shall own all of the results and
proceeds of the services of Employee hereunder as a “work-made-for-hire” in any
and all media throughout the world in perpetuity; provided, however, to the
extent that such work or the results and proceeds hereof is not deemed a
work-made-for-hire under any jurisdiction, Employee irrevocably assigns,
transfers and conveys to Company any such work or results and proceeds of
Employee including any so-called “rights of author” in any and all media
throughout the world in perpetuity. Without limiting the generality of the
foregoing, Employee hereby assigns all of the foregoing rights to Company and
Employee hereby irrevocably assigns, licenses and grants to Company, throughout
the universe, in perpetuity, the rights, if any, of Employee to authorize,
prohibit and/or control the renting, lending, fixation, reproduction and/or
other exploitation of any Division Project (as defined in the Agreement) by any
media or means now known or hereafter devised as may be conferred upon Employee
under any applicable laws, regulations or directives, including, without
limitation, any so-called “Rental and Lending Rights” pursuant to any European
Economic Community directives and/or enabling or implementing legislation, laws
or regulations enacted by the member nations of the EEC. Employee hereby
acknowledges that the compensation payable hereunder includes adequate and
equitable remuneration for the Rental and Lending Rights and constitutes a
complete buy-out of all Rental and Lending Rights. In connection with the
foregoing, Employee hereby irrevocably grants unto Company, throughout the
universe, in perpetuity, the right to collect and retain for Company’s own
account any and all amounts payable to Employee in respect of Rental and Lending
Rights and hereby irrevocably direct any collecting societies or other persons
or entities receiving such amounts to pay such amounts to Company, and to the
extent Company does not so collect such amounts, or is deemed ineligible to
collect such amounts, Company may, in Company’s sole discretion, deduct from any
and all amounts otherwise payable to Employee under this Agreement any and all
amounts paid or payable to Employee by any party in respect of Rental and
Lending Rights.

- 7 -

--------------------------------------------------------------------------------

4. WARRANTIES:

          

Employee represents and warrants that:

 

      (a)   Employee is free to enter into and fully perform under this
Agreement;   (b) All results and proceeds of Employee’s services hereunder
(“Material”) shall be Employee’s sole and original creation (except to the
extent based on assigned material or material in the public domain), and that,
to the best of Employee’s knowledge (or that which Employee should have known in
the exercise of reasonable prudence), nothing contained therein violates the
rights of any third party;   (c) Employee owns and/or otherwise controls all
rights in and to the Material (except if based on assigned material);   (d)
Employee has the sole right and authority to sell and assign all of the rights,
titles, interests and benefits sold and assigned hereunder;   (e) Employee has
not heretofore granted, assigned, mortgaged, pledged or hypothecated any right,
title or interest which Employee has in and to the Material; Employee further
warrants and represents that Employee will not do so during the effective term
of this Agreement;   (f) To the best of Employee’s knowledge (or that Employee
should have known in the exercise of reasonable prudence), there are no adverse
claims nor is there pending any litigation or threat of litigation in or against
the Material which would interfere with the rights granted hereunder, by or
through Employee, by any person, firm or corporation;

- 8 -

--------------------------------------------------------------------------------


      (g)  

Employee had not heretofore produced or authorized the production of any motion
picture based in whole or in part on the Material;

  (h)

There is no other contract or assignment affecting Employee’s rights in and to
the Material which would interfere with the rights granted hereunder.

5. INDEMNITY:



          

Employee agrees to indemnify and hold harmless Company, its licensees,
successors and assigns (and their respective officers, directors, shareholders,
contractors, employees, attorneys, and agents) from and against any and all
liabilities, claims, costs, damages, losses, judgments or expenses (including,
without limitation, reasonable outside attorneys’ fees, whether or not in
connection with litigation) (collectively, “Claims”) arising out of or in
connection with any breach or warranty, undertaking, representation or agreement
made or entered into hereunder by Employee. Company agrees to defend, indemnify
and hold harmless Employee from and against any and all Claims arising out of or
in connection with (i) the development, production, distribution, or other
exploitation of any films or programs produced pursuant to this Agreement, or
any work derived therefrom, excluding matters covered by Employee’s indemnity
above; (ii) any material added to such films and programs by Company, excluding
matters covered by Employee’s indemnity above; (iii) any material breach by
Company; and (iv) any Claims arising from or in connection with Employee’s
services or engagement hereunder (within the course and scope of Employee’s
employment hereunder), excluding matters covered by Employee’s indemnity above.
Employee agrees that Company shall have the sole right to control the legal
defense against any Claims, demands or litigation, including the right to select
counsel of its choice (provided Employee may retain Employee’s own counsel at
Employee’s sole expense) and to compromise or settle any such Claims, demands or
litigation.

6. REMEDIES:



          

Employee acknowledges and agrees that a breach by him of any provision of this
Agreement, including, without limitation a breach of any of the covenants
contained herein, cannot be reasonably or adequately compensated in damages in
an action at law, and that the Company shall be entitled to, among other
remedies, seek injunctive relief which may include, but shall not be limited to,
(i) restraining Employee from rendering any service or engaging in any action
that would constitute or cause a breach or violation of this Agreement, (ii)
obtaining specific performance to compel Employee to perform his obligations and
covenants hereunder and (iii) obtaining damages available either at law or in
equity.

- 9 -

--------------------------------------------------------------------------------

7. DISCLOSURE:



          

Employee acknowledges the Company may provide a copy of this Agreement or any
portion hereof to any person with, through or on behalf of whom Employee may,
directly or indirectly, breach or threaten to breach any of the provisions of
this Agreement. Furthermore, the Company may file this Agreement with all
appropriate government agencies, including, without limitation, the Securities
Exchange Commission.

8. ASSIGNMENT:



          

Company has the right to assign to any assignee the right to utilize and exploit
the results and proceeds of the services of Employee pursuant to this Agreement
hereunder and the right to assign this Agreement, provided that Company shall
remain liable hereunder unless such assignment is to an entity which succeeds to
all or substantially all of the assets of Company hereunder, or to an affiliate
of Company, which assumes Company’s obligations in writing, in which event such
assignment shall be a novation releasing Company of any further liability
hereunder. Employee shall not have the right to assign this Agreement or any
part hereof, or delegate any of Employee’s obligations hereunder, and any such
purported assignment and/or delegation shall be null and void ab initio.

9. NO OBLIGATION TO PRODUCE:



          

It is understood and agreed that Company shall have no obligation to produce,
complete, release, distribute, advertise or exploit any film or program, and
Employee releases Company from any liability for any loss or damage Employee may
suffer by reason of Company’s failure to produce, complete, release, distribute,
advertise or exploit such programs. Nothing contained in this Agreement shall
constitute a partnership or joint venture by the parties hereto.

10. AGREEMENT TO EXECUTE AND DELIVER ALL DOCUMENTS REQUIRED:



          

Employee agrees to execute and deliver to Company any and all documents
consistent herewith which Company shall reasonably deem desirable or necessary
to further effectuate the purposes of this Agreement. In case of Employee’s
refusal or failure to so execute or deliver, or cause to be so executed and
delivered, any assignment or other instrument herein provided for after a
reasonable opportunity to review and comment, then in such event, Employee
hereby nominates, constitutes and appoints Company and Company shall therefore
be deemed to be Employee’s true and lawful attorney-in-fact, irrevocably, to
execute and deliver all of such documents, instruments and assignments in
Employee’s name and on Employee’s behalf after Employee’s reasonable opportunity
to review (not less than five (5) days) and provide timely comments to the
language thereof. Company shall provide Employee with a copy of any document so
executed, provided that any casual or inadvertent failure to provide any such
copy shall not constitute a breach of this Agreement.

- 10 -

--------------------------------------------------------------------------------

11. COMPUTATION OF TIME PERIOD; MANNER OF DELIVERY:

          

The time in which any act provide by this Agreement is to be done shall be
computed by excluding the first day and including the last, unless the last day
is a Saturday, Sunday or legal holiday, and then it is also excluded. All
payments and notices shall be deemed delivered upon three (3) days after the
date of posting as first-class mail in the United States mail, postage prepaid,
and addressed to the respective party upon whom it is to be delivered, or, as to
notices only, upon the date of confirmed facsimile transmission.

12. WAIVER:



          

Either party’s failure to enforce any provision(s) of this Agreement shall not
in any way be construed as a waiver of any such provision(s), or to prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

13. GOVERNING LAW; VENUE:



          

This Agreement shall be governed by and construed in accordance with New York
law, without regard to its conflict of law rules. Any action or proceeding
seeking the interpretation or enforcement of this Agreement shall be brought
exclusively in the state or federal courts governing New York County, New York,
and the parties hereby submit themselves to the personal jurisdiction of such
courts for such purpose.

14. SEVERABILITY:



          

Unless it would fundamentally frustrate a party’s benefit of the bargain
hereunder, should any part of this Agreement for any reason be declared invalid
or unenforceable, such decision shall not affect the validity of any remaining
portions, which remaining portions shall remain in force and effect as if this
Agreement had been executed with the invalid or unenforceable portion thereof
eliminated and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Agreement without
including therein any such part, parts or portion which may for any reason, be
hereafter declared invalid or unenforceable.

15. CAPTIONS; COUNTERPARTS:



          

The descriptive headings of the various sections or parts of this Agreement are
for convenience only and shall not affect the meanings or construction of any of
the provisions hereof. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

- 11 -

--------------------------------------------------------------------------------

16. NOTICES:



          

All communications provided for hereunder shall be in writing and shall be
delivered personally, or mailed by registered mail, or by prepaid overnight air
courier, or by facsimile communication, in each case addressed:


If to Company:  World Wrestling Entertainment, Inc.    1241 East Main Street   
Stamford, Connecticut 06902    Attn: Jared F. Bartie    With a copy to:  Hansen,
Jacobson, Teller, Hoberman,    Newman, Warren & Sloane, L.L.P.    450 North
Roxbury Drive, 8th Floor    Beverly Hills, California 90210    Fax: (310)
550-5209    Attention: Craig Jacobson    If to Mike Pavone:  Mike Pavone    c/o
John T. Frankenheimer, Esq.    Co-Chairman    Loeb & Loeb LLP    10100 Santa
Monica Blvd., Suite 2200    Los Angeles, CA 90067    With a copy to:  John T.
Frankenheimer, Esq.    Co-Chairman    Loeb & Loeb LLP    10100 Santa Monica
Blvd., Suite 2200    Los Angeles, CA 90067 


17. FCC:



          

Employee hereby agrees that Employee has not and will not accept or agree to
accept for Employee’s own benefit, or pay or agree to pay, any money, service or
other valuable consideration, other than the compensation payable hereunder, for
the inclusion of any matter, including, but not by way of limitation, the name
of any person, product, service, trademark or brand name as a part of any
program in connection with which Employee’s services are rendered hereunder.
Notwithstanding the foregoing, Employee shall not be deemed to be in breach of
this provision in the event that Division enters into appropriate product
placement or similar agreements, subject to any applicable laws and regulations
regarding such agreements.

- 12 -

--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT:

          

These Standard Terms and Conditions, along with the terms of the employment
agreement to which these Standard Terms and Conditions are attached constitute
the entire agreement of the parties with regard to the subject hereof.

End of Standard Terms and Conditions

- 13 -

--------------------------------------------------------------------------------

Exhibit B

 * a one (1) hour television pilot with Fox Studios currently entitled
   “Brothers’ Keeper”
    
 * a one (1) hour television pilot with Fox Studios currently entitled “Cimarron
   Rose”

- 14 -

--------------------------------------------------------------------------------